 Case 2:19-cv-08612-PSG-JC Document 157-2 Filed 09/14/20 Page 1 of 4 Page ID #:3021




 1   Ryan H. Weinstein (Bar No. 240405)                    Benjamin J. Razi (admitted pro hac vice)
     rweinstein@cov.com                                    brazi@cov.com
 2
     COVINGTON & BURLING LLP                               Andrew Soukup (admitted pro hac vice)
 3   1999 Avenue of the Stars, Suite 3500                  asoukup@cov.com
     Los Angeles, California 90067-4643                    Steven Winkelman (admitted pro hac vice)
 4
     Telephone: + 1 (424) 332-4800                         swinkelman@cov.com
 5   Facsimile: + 1 (424) 332-4749                         COVINGTON & BURLING LLP
                                                           One CityCenter, 850 Tenth Street, NW
 6
                                                           Washington, DC 20001-4956
 7                                                         Telephone: + 1 (202) 662-6000
 8
     Attorneys for Plaintiff / Counter-Defendant
 9   RELMAN COLFAX PLLC
10
                                UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                          WESTERN DIVISION
13
14
     RELMAN COLFAX PLLC,                                     Case No. 2:19-cv-08612-PSG-JC
15
           Plaintiff,
16
                                                             DECLARATION OF MICHAEL
17         v.                                                ALLEN IN SUPPORT OF THE
18                                                           RELMAN FIRM’S MOTION FOR
     FAIR HOUSING COUNCIL OF SAN                             SUMMARY JUDGMENT OR
19   FERNANDO VALLEY AND MEI LING,                           DEFAULT JUDGMENT AGAINST
20                                                           MEI LING
          Defendants.
21   MEI LING,
22
           Counter-Claimant,
23
24         v.

25   RELMAN COLFAX PLLC,
26
           Counter-Defendant.
27
28

                           DECLARATION OF MICHAEL ALLEN IN SUPPORT OF THE RELMAN FIRM’S
                        MOTION FOR SUMMARY JUDGMENT OR DEFAULT JUDGMENT AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-2 Filed 09/14/20 Page 2 of 4 Page ID #:3022




 1                          DECLARATION OF MICHAEL ALLEN
 2         I, Michael Allen, declare:
 3         1.      I am a partner at Relman Colfax PLLC (the “Relman Firm”). This declaration
 4   is offered in support of the Relman Firm’s Memorandum in Support of its Motion for
 5   Summary Judgment or Default Judgment Against Mei Ling. I make this declaration based
 6   on my personal, firsthand knowledge and, if called and sworn as a witness, I could and
 7   would testify competently thereto.
 8         2.      I have been a member of the District of Columbia bar since 1986. The Relman
 9   Firm’s principal office—where I work—is located at 1225 19th Street NW, Washington,
10   D.C. 20036.
11         3.      The Relman Firm has significant experience in civil rights litigation and has
12   successfully brought claims against private and municipal defendants under the False
13   Claims Act and other statutes seeking to further fair housing access for disabled persons.
14         4.      I led the Relman Firm’s representation of Mei Ling and the Fair Housing
15   Council of San Fernando Valley (“FHC”) in the False Claims Act lawsuit they filed as
16   relators on behalf of the United States against the City of Los Angeles and the Community
17   Redevelopment Agency of the City of Los Angeles (the “False Claims Act case”).
18         5.      In the fall of 2010, I discussed with Ms. Ling formalizing our attorney-client
19   relationship through a written retainer agreement.
20         6.      Before sending the draft agreement to Ms. Ling, I invited her to discuss the
21   terms of the proposed agreement.
22         7.      I drafted and signed the retainer agreement in the Relman Firm’s District of
23   Columbia office. On December 6, 2010, I sent two originals of a proposed retainer
24   agreement to Ms. Ling.
25         8.      Ms. Ling did not contact me with any questions or concerns about the
26   proposed retainer agreement. Instead, Ms. Ling signed the retainer agreement and returned
27   it to the Relman Firm. A true and correct copy the Relman Firm’s retainer agreement with
28   Ms. Ling is attached hereto as Exhibit A.

                                                      1
                          DECLARATION OF MICHAEL ALLEN IN SUPPORT OF THE RELMAN FIRM’S
                       MOTION FOR SUMMARY JUDGMENT OR DEFAULT JUDGMENT AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-2 Filed 09/14/20 Page 3 of 4 Page ID #:3023



 1         9.     Ms. Ling signed the retainer agreement on December 8, 2010.
 2         10.    Under its retainer agreement with the Relman Firm, Ms. Ling agreed in
 3   Paragraph 1.A that “[i]f the [False Claims Act case] is resolved by a lump sum settlement
 4   or offer of judgment that provides for a monetary award to the Client but makes no separate
 5   provision for fees and waives [Ms. Ling]’s right to seek court-awarded fees, the Firm shall
 6   be entitled to one-third (33 1/3%) of [its] monetary award, in addition to costs, or the Firm’s
 7   actual fees and costs (calculated in the manner described below), whichever is greater.”
 8   Ex. A at 2. In Paragraph 1.B, Ms. Ling and the Relman Firm agreed that “[i]f the amount
 9   awarded by the court is less than one-third of the monetary amount awarded by order or
10   judgment,” Ms. Ling “shall be responsible for paying the Firm the difference between the
11   court-awarded fees and one-third of the monetary award to [Ms. Ling].” In Paragraph 1.C,
12   Ms. Ling and the Relman Firm agreed that the firm’s “actual fees and costs” would be
13   calculated “utilizing the ‘lodestar’ method.” Id.
14         11.    Under the retainer agreement, the only circumstance in which Ms. Ling does
15   not owe the Relman Firm at least one-third of her monetary recovery is if the False Claims
16   Act case “is resolved in a manner in which [Ms. Ling] does not prevail.” Ex. A at 2.
17         12.    The False Claims Act case was a major undertaking for the Relman Firm. My
18   team and I gathered and analyzed documents from and Ms. Ling and FHC; conducted
19   substantial additional factual research on our own; performed in-depth legal research;
20   constructed the disclosure statement to the U.S. Department of Justice, as well as
21   supporting declarations and exhibits; and drafted the complaint. We served the disclosure
22   statement on the Attorney General, and thereafter conferred regularly with one or more
23   Department of Justice attorneys regarding our factual and legal theories.
24         13.    In December 2016, the Relman Firm learned that the Department of Justice
25   wanted to discuss with relators the status of the settlement discussions and to discuss
26   relator’s share. On Friday, December 16, 2016, a Department of Justice attorney emailed
27   me and separate counsel for Ms. Ling and FHC to schedule a call on Monday, December
28   19, 2016 to discuss these issues. I understood this to mean that the United States would
                                                      2
                          DECLARATION OF MICHAEL ALLEN IN SUPPORT OF THE RELMAN FIRM’S
                       MOTION FOR SUMMARY JUDGMENT OR DEFAULT JUDGMENT AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-2 Filed 09/14/20 Page 4 of 4 Page ID #:3024



 1   soon intervene in the False Claims Act case, which it did in May 2017. A true and correct
 2   copy of the December 16, 2016 email is attached as Exhibit B.
 3         14.    The government’s decision to intervene was a major victory for Ms. Ling and
 4   FHC. It is my understanding that the government and the relators obtain a recovery—
 5   either by settlement or judgment—in the overwhelming majority of cases in which the
 6   government intervenes. Government intervention would not have occurred without the
 7   extraordinary work performed by the Relman Firm.
 8         15.    Notwithstanding this extraordinary result, after learning of the December 19,
 9   2016 call to discuss the status of the settlement discussions and to discuss relator’s share,
10   Ms. Ling and the FHC’s executive director, Sharon Kinlaw, emailed me and other Relman
11   Firm attorneys in December 2016 to terminate us as their counsel in the False Claims Act
12   case. A true and correct copy of the email I received from Ms. Kinlaw on December 18,
13   2016, is attached as Exhibit C. A true and correct copy of the email I received from Ms.
14   Ling on December 19, 2016, is attached as Exhibit D.
15         16.     At the time Ms. Ling terminated the Relman Firm, the Relman Firm stood
16   ready to continue providing excellent legal counsel on behalf of Ms. Ling, either by
17   persuading the government to intervene, or by litigating the case through trial (if necessary)
18   if the government elected not to intervene.
19         17.    It is my understanding that Ms. Ling opposed any settlement with CRA/LA
20   that would permit the Relman Firm to seek attorney’s fees and costs, and would likewise
21   oppose any settlement with the City of Los Angeles that would permit the Relman Firm to
22   seek attorney’s fees and costs.
23         I declare under penalty of perjury that the foregoing is true and correct to the best of
24   my knowledge and belief.
25         Executed on September 14, 2020, in Washington, D.C.
26
27
28                                                            MICHAEL ALLEN
                                                      3
                          DECLARATION OF MICHAEL ALLEN IN SUPPORT OF THE RELMAN FIRM’S
                       MOTION FOR SUMMARY JUDGMENT OR DEFAULT JUDGMENT AGAINST MEI LING
